Case 1:19-cv-01477-DDD-JPM Document 58-7 Filed 01/28/21 Page 1 of 2 PagelD #: 613

zjozabed
POUT PSYINAI ~ Wi.
a@snop}] Uj [BIYIeID JOJEAA
(W023 / pOEsa dM Ie |
(W.) 62220 / (W.) SPO ALSV ‘AYSOOS|A
80rr OSI/ (Vi) LP9L0 WLSY JUnOS aed
(W.) OZE80 WLSV :xEpul Od

GLelg
PLpLO/OlpLosel res WLSV ‘MLLd “XOS "XON XO

GA £000

 

 

ieee 3 vail laine re tener. at gaara asa ec imo ' uojstAp ABOjOgls, OY} Ulm SeLOJe10ge] STV 49410 Je Paso}
esnoH uy JODKIO) _aney Aew poder siyj ul Buueadde synsas so} UeUaD “ejep /eIJJO}SIY PUL S}NSBJ 189} pejesauab yj Jo Suo/ejaidiojUy UO Paseg a ia S09iles

LE csseiononeessneon coe cued esc eae Soe plea cuca i ice a: IDFNO-GUR- _puby-AUB. Bi] JO AUBLUEM AUB INOYIIM POJOPUSS BIB SOIMES
SUGdaS “SOOIAIOS By] JOY ABojoguy STy OF pied junowe jenjse ay} puokeg-puly.Auejo Ajigel
asayj Laie Aq uaye) Ajuiesseoau aue ‘Aue yi ‘SUONOR BAYIALOD BIUIS PUL 'SJBYJO Aq payddns uoneusuojul pue sajdures UO paseg aJe SAD/Alas$ BOUIS

Sc Pg SRP aa a a el ms SERPS ae yee a pe ee ee ge 9 aig ee ee eee

rrsi0 WLS “MLL Aq oog
(A. 98940 WLSYV HILLY J00s jan
BsnoH uj  Yyseyepeg/osi, von lang
seraeaetoaie ep spocecercncocmnteme ROI ON MET sath nents nen — ener samantha taper eiagmelci
(W.) 968Z0 WLSY = ‘(oU0/Yyd19_)) Jaquiny eseg
(W.) BELPO ALLS Jaquny eseg
(AL) po9d/r6d WLS Jaquiny ppy
‘SGOHLSW LSAL |
enbese aiodeGulg ‘undwiry ejeny uoyGuleM,
NEES. doin3——----BiSy-JSBayjnosg _._PURIEAZ MON fo ON eUNOJUT BJOU JOP cn Rh eee

 

 

 

 

 

 

 

 

 

equally YjNoS JOU S| S90} YOyed JO;

yoolgonsniy ‘AQUpAS ‘Wped ‘aueqsig
eyeysny 29314

SuUOHe90*F [EUOHeUIS]U] Lor LST

ek hei]. aig |,

 

(ig) OSI =m = (BN) WINIPOS see (NY) LUNIUILUD yy em

dere Gea 229
66024 XL “WOysNoH

0
cO
 eeerueench FO
re
80
L

©
INdd

 

ng ONO
Huljoysew Q sapes

sso0'say 888 6556 ZEe S06
SNL Nat ay "uowoupa | LAST Ne are
MAN @AY LL OSP6 ‘Puy SpA ante | cag pea

ZOy- PMeqy‘uojuowpy = ggy - C1LeUG ‘uUC}bulping (S/HOMBwW) JOqWNN Ploy s-= (Us) ULL (Aq) Pear

saliojesoge’y ueipeuesy

aZtb'Ol2'008 Lev L8? /
OLZL6 HO ‘puepod . 2 9 ot —_- — 0
anuany ]UOL4 JAN E¢6r
60° S

LOP ~ WOHeIO ‘pueyiod 02 2.
OS61'SFP'008 ggos'zee'008 © 70
LiOse Z¥ ‘Muanyd SLLS9 SH ‘ANID sesuey | 90 - OL
OP a

(N) JOddOT seman

BANC) (MES 189, BLEE PEO SUISUN SEG
S9Se Pot 008
oors 922008 EBOOE VD SSOl1J0N : ; 0z

SZLPPHO ‘Mal Aare, Sez ans oog Buippng ~ QR ob
O Suns iq oyeH O89 Amped YOORGMED OOES

OL - O10 “MOLA Aajjea Or ~ eihiosy “‘equeHny (906 199) Aysoosi, eee (a4) LOL] stan (19) WINKUOJUS) a=
sawojyesiogey ‘S'n

ogasago NIN SISATUNV GIN1S

PPM Cr
ad Wdd

Neuve nett By

 

 

 

 

 

 
Case 1:19-cv-01477-DDD-JPM Document 58-7 Filed 01/28/21 Page 2 of 2 PagelD #: 614

Zz jo. e6e4

[BULLION uagnes jeuuougy Maas BIVAVIS

_ &£
ee,

a
ee

© QNSD31

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Ssoe nian anes (twysapojued) UCloIW OS < -LSATWNV
a ae. (yajoyyed) vo % <
genes (jwysejonied) uo ph <
. : oe : um : (jwysajoed) UOLOIIA) 9 <
sae a = - - sD Reece ad ot sinter {jusysapoyed) Ma RRsat Neg Me cae gL us dt mm elawnry tinct sey trtaaalerencenomiiumeniteatcsc
eee sours costetnmmtctmiaiemennennincnisiitbiieiiieciieuc Re ME | CEE
a5 seg ————_—________-_______________.
£9°0 (6/HOMSwW) Jequinn ploy a
datoom A inci QSO/9 pusluLODeY “Buydwes jo ewy ss segues
pea ee eh re emir Se a Rann = at : ies een = precata rece eta {9 Op-1S9)-Ausaas Been seiseanaaaaaais ; en : 5 *
10 SByeo Sul 5 FL MIO SONOS Ops
‘ et yoausy ‘Wuayuco Jayem YBbiy O} anp jsa} JuNOD ajoped
S> q g UOLIed 0} ajqeun ‘juesald JayeMm jo UONeNUBDUOD
L> (oy) Wnuepgéljo|) Analy ‘ajduies yim papivoid jou {10 uo ou)
9ZL (UZ) DUlZ =
9eS (4) snuoydsoud SISOND VIC
ata i a le (eg) wnyeg
es ‘ Ss ries VE eigen Se AT stern oor anererna a are eae SP ces Fa tieemermrnriecuioces _ ~~ (e wines erento omen Rr see
‘i ER USE IG PMUON ZLELI
et nh SSDIAHAS HOVW LLA990d
10 (%) Spulog ITI SASIAY :
(poega/E0za) -I9WIO}SND
[ GEO i % Jayos}y4 Hey Ag 1aye/\
L> (>)) wunissejog -Ayioedesy
L> (2N) unipos ‘ON jellies
G (iS) UOdHIS :
i UN) ueuOg = CON
ieee as | = so - gy
[> (11) wunjueyt oyNeipAH SWEN
\> (By) JeAlIS juswpedwuoey
> (IN) IS491N
L> (hy) wuniulLUniy ;
|> (US) ULL pue] 9Zzeoe7 aS
OL (n>) saddo5
¢ ( cme ge69zesrWOSeeOL| ‘ON JBLas
? ae Dece lepow
SI}. {@4) uel aissn uu0 Oye
(uudd) syezory gag UYyOor
: “yu
oo 98289) Y3aWON OM Hun
sis i aa pater a ~oetnrtaitnantmntntrmrttntrennan EN PE EY HE ren minntnennnnnnel PEDAL N fof ed TE ee eenenvnierernntnerpnoprnannnnanns ii rec ana TO I tcertererminans
qadav 10 LUS}SAS JINeIpApH
UMOUYUP} 30VeD 10
neupAH AdAL WO
sliaeag] uyor ONvHa HO ocasg90 NIN
SiH 10 NO SILL
2 SH INTNO aI SISATVNV GINA
LeSpeose ‘ON SIS
LZ0zorL zoey ‘ON Av

 

      
 

 

6L-INt-L0 | daluodie salva
GL-unt-Z2 GaNgaoay ALva
6) -une-pz GAidVS ALvC

 

 

 

 
